Citation Nr: 0520566	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed to be secondary to Agent Orange exposure.  

2.  Entitlement to service connection for numbness of the 
hands and arms, claimed to be secondary to Agent Orange 
exposure.  

3.  Entitlement to service connection for an eye disability 
characterized by sensitivity to light, claimed to be 
secondary to Agent Orange exposure.   

4.  Entitlement to an initial rating higher than 50 percent 
for a panic disorder prior to September 11, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1971.  The veteran's DD Form 214 shows that he was in the 
Republic of Vietnam from September 1966 to September 1967 and 
from March 1970 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Service connection was originally denied for a skin rash, 
numbness of the hands and arms and for an eye disability, 
claimed to be associated with Agent Orange exposure in an 
October 1994 unappealed rating decision.  The veteran 
attempted to reopen his claim in 1997.  The Board reopened 
the veteran's claims by virtue of its November 2003 decision.  
In its current status, this case returns to the Board 
following completion of development made pursuant to its 
November 2003 remand.  

In addition, service connection was established for a panic 
disorder in a November 1998 rating decision.  Originally, the 
RO assigned an initial rating of 50 percent for that 
disability, effective July 31, 1992.  The Board remanded the 
veteran's claim in 1996.  By a June 2001 rating decision, the 
RO increased the disability rating for the veteran's service-
connected psychiatric condition to a 70 percent rating 
effective September 11, 2000.  In a subsequent rating 
decision, dated in August 2002, the RO increased the 
disability rating from 70 percent to 100 percent from 
September 11, 2000.  Consequently, with respect to the 
service-connected psychiatric disability, the matter that 
remains in controversy is the disability rating of 50 
percent, in effect prior to September 11, 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran currently has chloracne that has been 
associated with his Agent Orange exposure in the Republic of 
Vietnam.  

3.  The veteran is not shown to have disability manifested by 
numbness of the hands and arms that may be associated with 
Agent Orange exposure in the Republic of Vietnam or other 
injury, disease or event noted during his military service.  

4.  The veteran is not shown to have an eye disability 
characterized by sensitivity to light that may be associated 
with Agent Orange exposure in the Republic of Vietnam or 
other injury, disease or event noted during his military 
service.  

5.  The veteran's psychiatric disability prior to September 
11, 2000 was productive of severe social and industrial 
impairment, deficiencies in most areas such as work, family 
relations, judgment and mood with evidence of panic, 
depression and suicidal ideation; prior to September 11, 
2000, the veteran demonstrated Global Assessment Functioning 
(GAF) scores ranging from 40 to 55, but remained unemployed, 
except for intervals when employment was disrupted by his 
physical disability.  




CONCLUSIONS OF LAW

1.  The veteran has chloracne, a skin condition related to 
his exposure to Agent Orange during his wartime service in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

2.  The veteran does not have a disability manifested by 
complaints of numbness of the hands and arms are not shown to 
have been incurred in or aggravated by the veteran's military 
service or to have been related to Agent Orange exposure in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

3.  The veteran does not have an eye condition, manifested by 
sensitivity to light that is shown to have been incurred in 
or aggravated by the veteran's military service or to have 
been related to Agent Orange exposure in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

4.  The criteria for an evaluation of no more than 70 percent 
have been satisfied for the veteran's panic disorder prior to 
September 11, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Code 
9411, 9412 (2004); § 4.132 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends, in essence, that he is entitled to 
service connection for a skin condition, a disability 
manifested by numbness of the hands and arms and an eye 
condition manifested by sensitivity to light.  He believes 
that these conditions originate from his exposure to Agent 
Orange in the Republic of Vietnam.  

Agent Orange

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) 


and 3.309(e); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  The Board 
notes with respect to skin conditions, chloracne is presumed 
to be associated with Agent Orange Exposure.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).  

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
See 68 Fed. Reg. 27630-27641 (May 20, 2003).  Nonetheless, 
the United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  That is because the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  Id.

The Board has reviewed all relevant evidence in the veteran's 
claims folder and must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value.  Initially, the Board notes 
that the veteran's service personnel records, including his 
DD Form 214, show that he served in Vietnam for one year 
between January 9, 1962, and May 7, 1975.  Thus, the Board 
concedes exposure to Agent Orange.  

Skin

The Board has reviewed all the pertinent evidence of record 
including the veteran's service medical records, reports of 
postservice evaluation and treatment and lay statements 
submitted on his behalf by family and acquaintances.  On the 
basis of its review, the Board finds that the preponderance 
of the evidence favors a grant of service connection for a 
skin condition, based on Agent Orange exposure.  

The veteran was treated for tinea cruris in service in July 
1967.  Nothing significant, however, was noted on the report 
of the medical examination for separation from service.  At 
the initial post-service VA examination, conducted in 
September 1992, the veteran had a maculopapular-type rash.  
The veteran reported that he had been exposed to Agent Orange 
during his military service in the Republic of Vietnam.  The 
diagnosis was "Status exposure to Agent Orange with 
maculopapular rash as identified".  

The veteran's clinical record shows an existing skin 
condition that has been variously classified.  At the 
September 1998 VA examination the examiner noted that the 
veteran had a history of tinea cruris that had resolved.  
Private treatment records from December 1998 show that the 
veteran had scarring on dorsum of his fingers with similar 
type of rash on the scalp.  A private physician diagnosed 
Onychomycosis in January 1999.  The opinion in that private 
treatment report was that it was entirely possible that 
onychomycosis might have been a direct result of the 
veteran's military service.  In addition, the examiner noted 
that the toenails of the great and second toes were 
irregular, discolored and fungating.  At the June 1999 VA 
examination, the veteran was diagnosed with seborrheic 
dermatitis and onychomycosis.  

Of significance is the report of the VA September 2004 
examination that shows that the veteran demonstrated a 
macular rash on the scalp that was diagnosed as chloracne.  
The examiner noted that the veteran's claims folder had been 
reviewed, that the veteran had been exposed to Agent Orange, 
that the veteran had been treated in service for tinea cruris 
and that in 1992 the veteran was found to have a 
maculopustual rash that involved the hand, scalp and left 
elbow.  The physical examination was remarkable for a macular 
rash on the posterior scalp.  The examiner concluded that the 
veteran had chloracne.  Since by law, chloracne is a 
condition that has been presumed to be associated with Agent 
Orange exposure, the Board finds that the preponderance of 
the evidence favors the veteran's claim for service 
connection for a skin condition, claimed to be secondary to 
Agent Orange exposure in the Republic of Vietnam.  

Numbness of the Hands and Arms

The Board has reviewed all the pertinent evidence of record 
including the veteran's service medical records, reports of 
postservice evaluation and treatment and lay statements 
submitted on his behalf by his family and acquaintances.  On 
the basis of its review, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability manifested 
by numbness of the hands and arms, claimed as secondary to 
Agent Orange exposure.  

The veteran's claim fails because there is no current 
evidence in the claims folder showing disability associated 
with injury, disease or event noted during his military 
service, including his exposure to Agent Orange.  His service 
medical records are negative for complaints or objective 
evidence of numbness of the hands or arms.  He was given a VA 
examination in September 2004.  The examiner reviewed the 
veteran's claims folder and reported that the veteran 
presented complaints of numbness in the hands and arms since 
1967.  The examiner noted that the veteran's neurological 
examination was essentially negative and that there was no 
evidence that complaints of numbness in the upper extremities 
were related to the veteran's Agent Orange exposure.  

There is no objective evidence of chronic disability 
manifested by numbness in the hands and arms.  The veteran 
has not brought forth any evidence showing current 
disability.  His belief that he has such a disorder is no 
doubt sincere; however it does not provide a basis to grant 
the claim.  It does not appear that he is medically trained 
and he has not claimed otherwise.  His lay assessment of his 
condition is a lay person, his is not competent to render a 
medical opinion. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the absence of evidence of current disability, the 
evidence of record does not support a claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a disability 
manifested by numbness in the hands and arms associated with 
injury, disease or event noted during his military service, 
including his exposure to Agent Orange.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Eye Disability, Characterized by Sensitivity to Light

The Board has reviewed all the pertinent evidence of record 
including the veteran's service medical records, reports of 
postservice evaluation and treatment and lay statements 
submitted on his behalf by his family and acquaintances.  On 
the basis of its review, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an eye disability 
manifested by sensitivity to light, claimed as secondary to 
Agent Orange exposure.  



Initially, nothing pertinent as regards the eyes is noted in 
the veteran's service medical records.  Secondly, no 
photophobia or sensitivity to light was found on VA eye 
examination conducted in September 2004.  The veteran has not 
brought forth any evidence showing that he currently has an 
eye disability manifested by photophobia.  In the absence of 
evidence of current disability, the evidence of record does 
not support a claim for service connection.  See Brammer, 
supra.  As noted above, the veteran is not competent as a 
layman to provide the medical evidence necessary to grant 
this claim.   See Espiritu.  

In this case, the Board finds that the positive and negative 
evidence is not in relative equipoise with respect to whether 
that the veteran currently has associated with injury, 
disease or event noted during his military service, including 
his exposure to Agent Orange.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert, supra, 1 
Vet. App. 49 (1990).  

Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

As noted above, the RO granted entitlement to service 
connection for a panic disorder in its November 1998 rating 
decision.  The veteran was afforded a 50 percent rating from 
July 31, 1992.  Subsequent rating actions have resulted in a 
100 percent rating for the service-connected panic disorder 
from September 11, 2000.  The veteran continues his claim for 
a higher rating prior thereto.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has reviewed all pertinent evidence of 
record, and finds that the preponderance of the evidence is 
in favor of an initial rating of no higher than 70 percent 
for his service-connected panic disorder prior to September 
11, 2000.  The reasons and bases are set forth below.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 1996, a 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  The next higher 
evaluation of 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides that a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher evaluation of 70 percent 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
provided for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2004).  For the reasons and bases set 
forth below, the Board finds that neither the old nor the 
amended version of the law is more favorable, but that the 
preponderance of the evidence favors a 70 percent rating 
prior to September 11, 2000.  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder including the reports of VA mental 
disorders examinations from 1992, reports of private mental 
health treatment, lay statements submitted on behalf of the 
veteran and testimony provided at the October 1993 RO 
hearing.  

The veteran underwent mental disorders examination in 
September 1992 by VA and in November 1999 by the Acts 
Corporation, a private facility.  The contemporaneous medical 
reports show that the veteran was afforded diagnoses of major 
depression.  The veteran complained of guilt about killing 
people, intrusive thoughts about Vietnam, and reported 
suicidal ideation.  The veteran's social history was 
remarkable for dysfunctional family situations and resultant 
estrangement from his family.  The veteran was observed to be 
withdrawn, aloof, but with and appropriate affect and a fully 
intact memory.  Insight was fair.  

When VA examined him in September 1998, he reported that he 
was hypervigilant, chronically, anxious, irritable and 
suffering from panic attacks.  Socially, the veteran reported 
that he had not been able to maintain a relationship with a 
significant other since 1971.  The veteran was working part 
time, and indicated that his physical condition prevented 
from working more.  On mental status evaluation, the veteran 
was observed to be depressed and anxious, to have a 
constricted range of affect, to have fair insight and to have 
an intact memory.  The recorded diagnoses were panic disorder 
and PTSD.  

The January 1999 Act Corporation psychiatric evaluation shows 
that the veteran remain estranged from his family, that his 
social support was a niece in Michigan, that he worked part 
time as a security guard.  The veteran reported that he had 
rumination s over his war trauma and his estrangement from 
his family.  

Finally, the veteran was examined on September 11, 2000 when 
he again reported that he was chronically guilty and 
suicidal.  He stated that he lived a reclusive life, was 
unemployed and attended a day program to help with 
resocialization.  The veteran also acknowledged having visual 
and tactile hallucinations.  On mental status evaluation, he 
was very anxious, his clothing was in disarray and his 
communication was rambling.  The examiner noted that the 
veteran had a poor memory. 

The veteran's entitlement to a higher rating in this case, 
turns on his level of functioning over the years prior to 
September 2000.  One measure to assess that level of 
functioning is to look at the GAF scores assigned during the 
time periods in question.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV).  

A November 1992 report of private mental health treatment 
shows that the veteran's mental disorder, then classified as 
major depression, post-traumatic stress disorder and alcohol 
dependence was productive of a GAF score of 50.  When 
evaluated by VA in September 1998 and in September 2000, the 
veteran was afforded a GAF score of 55.  The clinical records 
received from Act Corporation show that from 1995, that the 
veteran had GAF scores ranging predominantly from 45 to 50 
from August 31, 1995 to September 11, 2000.  A GAF score of 
42 was assigned was recorded at the January 1999 Act 
Corporation examination.  Moreover, GAF scores over that 
period were as low as 40, as reflected in a September 1997 
report from Act Corporation.  

A GAF score of 51-60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers)."  Id.  A GAF score of 41 to 50 indicates 
serious symptoms ( e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends and unable to keep a job).  

The Board finds that the veteran's disability picture more 
nearly approximates a 70 percent rating prior to September 
11, 2000.  There is evidence of severe impairment of social 
and industrial adaptability that satisfies the criteria for a 
70 percent rating under the criteria in effect prior to 
November 1996.  In addition, the veteran has demonstrated 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood due to suicidal ideation, nearly continuous panic or 
depression, isolated evidence of neglect of personal 
appearance and an inability to maintain effective 
relationships.  These factors satisfy the criteria for a 70 
percent rating under the amended version of the regulations 
pertaining to evaluating mental disorders, as well.  

The Board is cognizant of the fact that prior to November 7, 
1996, the law permitted a grant of a 100 percent schedular 
rating in instances where psychiatric disability was the only 
compensable disability and the veteran was rated at 70 
percent.  The former provisions of 38 C.F.R. § 4.16(c) that 
pertains to cases in which the only compensable service-
connected connected disability is a mental disorder assigned 
a 70 percent evaluation and such mental disorder precludes 
the veteran from securing or following substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code. 38 C.F.R. § 4.16(c) prior to 
November 7, 1996.  See 61 Fed Reg 52700 (October 8, 1996).  

What is significant in the veteran's case is that he appears 
to have remained employed prior to September 11, 2000.  The 
Board acknowledges that clinical evidence indicates that at 
some point in time the veteran was unemployed or relegated to 
part-time employment.  These disruptions in his employment, 
however have been associated with the veteran's physical 
rather than his psychiatric disability.  Thus, entitlement to 
a 100 percent rating prior to that date is not appropriate.  
In view of the foregoing, the Board concludes that the 
preponderance of the evidence favors an increase to no more 
than 70 percent for the veteran's service-connected panic 
disorder prior to September 11, 2000.   

Extraschedular ratings

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In the instant case, the schedular ratings are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
requires routine therapy or outpatient treatment that would 
result in a disruption of his daily routine to an inordinate 
degree.  

The Board finds that prior to September 11, 2000, the 
veteran's mental disorder had a negative impact on the 
industrial activities.  The Board, however, is not convinced 
that that low back disability is productive of marked 
interference with the veteran's employment.  When the 
unemployement is mentioned in the record prior to September 
11, 2000, the veteran's physical condition, rather than his 
mental disorder is mentioned as the reason.  The veteran is 
advised that a rating of 70 percent is reflective of degree 
of disablement produced by the service-connected PTSD.  
Consequently, a higher rating is not warranted on 
extraschedular grounds.  In view of the foregoing, the 
preponderance of the evidence favors no more than a 70 
percent rating for the veteran's service-connected panic 
disorder.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the August 2004 when he was advised 
specifically about service connection and increased rating 
cases.  The RO afforded the veteran details about the sources 
of evidence that might show his entitlement.  Specifically, 
the veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims on appeal.  Although the RO stated specifically that 
the veteran was to submit all evidence in his possession.  

The Board observes that the August 2004 notice did not inform 
the veteran directly on how to prevail on a claim for an 
increased rating.  It did, however, make reference to 
evidence needed to show that the veteran's condition had 
worsened.  Also, the necessary information was adequately 
provided in a subsequent Supplemental Statement of the Case, 
dated in February 2005.  

The veteran has demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim, 
because he responded to notice provided in the November 2003 
remand and August 2004 letter by submitting additional 
medical evidence in September 2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, his VA evaluation and treatment 
records in addition to his private treatment records.  In 
view of the foregoing, VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chloracne, claimed to be secondary to 
Agent Orange exposure is allowed.  

Service connection for disability manifested by numbness of 
the hands and arms, claimed to be secondary to Agent Orange 
exposure is denied.  

Service connection for an eye disability manifested by 
sensitivity to light, claimed to be secondary to Agent Orange 
exposure is denied.  

A 70 percent initial rating prior to September 11, 2000 for 
the veteran's service-
connected panic disorder is allowed, subject to provisions 
applicable to the payment of monetary awards.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


